Dear Mayor Ruffino:
This office is in receipt of your request for an opinion of the Attorney General in regard to compensation of municipal officials of the Town of Roseland.  An ordinance was adopted to amend the compensation previously set, providing $600 per month for the Mayor and increased to $100 per regular meeting for the aldermen and one half of each amount for special meetings not to exceed one special meeting per month.  The amended compensation for the Mayor was to be effective January, 1992 and for the Aldermen, January, 1993.  You indicate in 1993 no special meeting pay was given, although special meetings were held so the adopted ordinance was not adhered to.  You state that a board member feels the failure to make the payments violates the law that says the compensation of an elected official cannot be reduced during his term.
You ask if you can now make the payments, and what procedure you must take to do so.
Pursuant to our telephone conversation you have indicated the ordinance amending the compensation was passed a year before the term of the present administration and therefore is not in conflict with the provisions of R.S. 33:405(g) which prohibits an increase  for aldermen during the term in which the increase is approved or within the last six months of the term of office. In accordance with R.S. 33:404.1 the immediate increase for the mayor was valid for the Board has the authority to fix compensation by ordinance for all officers, and increase the compensation except for themselves as provided in R.S. 33:405.
We must conclude under the valid ordinance the proper compensation was not made and this failure should be corrected. To fail to make the payments provided by ordinance is equivalent to a reduction in compensation which is prohibited during the term for which elected.
The mayor and board of aldermen have the authority to control the municipal funds and should now make the proper payments.  We assume the compensation was properly budgeted for the present year, and for any past due payments claimed should be properly appropriated.  Of course, while each official should be paid the amount due for his past attendance at meetings, anyone who wishes is free to donate these amounts or any  portion to the town treasury.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR